Case 14-80928 Doc 28 Filed 12/06/19 Page1of3

Fill in this information to identify the case:

 

Debtor 1 William L Kearney
Debtor 2 Alice B Kearney

 

United States Bankruptcy Court for the: Middle District of: North
Carolina

 

 

 

 

Case Number: 14-80928

 

Official Form 4100R
Response to Notice of Final Cure Payment 10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

Mortgage Information

 

 

Name of the creditor: Wilmington Savings Fund Societ, FSB, as Trustee of Stanwich Mortgage Court claim no. (if known):
Loan Trust A £
Last 4 digits of any number you use to identify the debtor's account: 5363

Property address: 128 Greenwood Blvd
Warrenton, NC, 27589

 

 

Pre-petition Default Payments

 

 

 

Check one:

Creditor agrees that the debtor(s) have paid in full the amount required to cure the pre-petition default on the creditor's claim.

[] Creditor disagrees that the debtor(s) have paid in full the amount required to cure the pre-petition default on the creditor's claim. Creditor
asserts that the total pre-petition amount remaining unpaid as of the date of this response is:

 

 

Post-petition Mortgage Payment

 

 

 

Check one:

Creditor states that the debtor(s) are current with all post-petition payments consistent with §1322(b)(5) of
the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

The next post-petition payment from the debtor(s) is due on: As of 12/6/19, the account is currently due
A2hH9.

1 Creditor states that the debtor(s) are not current on all post-petition payments consistent with §1322(b)(5) of
the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

Creditor asserts that the total amount remaining unpaid of the date of this responses is:

a. Total post-petition ongaing payments due: (a) $

b. Total fees, charges, expenses, escrow, and costs outstanding: + (b) $

 

c, Total. Add lines a and b. (c) $

 

 

Creditor asserts that the debtor(s) are contractually obligated
for the post-petition payment(s) that first became due on:

 

Official Form 4100R Response to Notice of Final Cure Payment 1

 
Case 14-80928 Doc 28 Filed 12/06/19 Page 2of3

William L Kearney
Alice B Kearney Case number (if known) 14-80928

Itemized Payment History

 

 

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not current with all post-
petition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment history disclosing the
following amounts from the date of the bankruptcy filing through the date of this response:

@ all payments received;
™ all fees, costs, escrow, and expenses assessed to the mortgage: and
@ all amounts the creditor contends remain unpaid.

 

 

Sign Here

 

 

The person completing this response must sign it. The response must be filed as a supplement to the creditor's proof of claim.
Check the appropriate box:

(] | am the creditor.

[XJ t am the creditor's authorized agent.
| declare under penalty of perjury that the information provided in this response is true and correct to the best

of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the natice
address listed on the. proof of clainfto which this response applies. _ lee
i,

 

     

 

 

ee we
é , oy PY i. f% £&h
ABN Ae Lf Uy Date CO pte. ff
é f } 4
‘ if .
; Joseph J. Vonnegut ‘
Print First Name Middle Name Last Name Title Attorney at Law
if different from the notice address listed on the proof of claim to which this response applies:
Company Hutchens Law Firm LLP
Post Office Box 2505, 4317 Ramsey Street

Address Fayetteville, NC 28302
Contact phone (910) 864 - 2668 Email bkymail@hutchenslawfirm.com

 

 

 

Official Form 4100R Response to Notice of Final Cure Payment 2
Case 14-80928 Doc 28 Filed 12/06/19 Page 3of3
CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this date this paper was served upon the following parties by
depositing a copy enclosed in a postpaid, properly addressed wrapper in a post office or official depository
under the exclusive care and custody of the United States Postal Service or via the appropriate electronic
servicer:

Debtors:

William L Kearney
128 Greenwoad Blvd
Warrenton, NC 27589

Alice B Kearney
128 Greenwood Blvd
Warrenton, NC 27589

Attorney for Debtors:
Donald D. Pergerson

P.O. Box 2289
Henderson, NC 27536

Chapter 13 Trustee:
Richard M. Hutson, |i

3518 Westgate Drive
Suite 400
Durham, NC 27707

This the 6th day of December, 2019.
HUTCHENS LAW FIRM LLP

BY: _s:AJoseph J. Vonnegut
JOSEPH J. VONNEGUT
Attorney for Creditor
NC State Bar No: 32974
Post Office Box 2505
4317 Ramsey Street
Fayetteville, NC 28302
(910) 864-2668

Official Form 4100R Response to Notice of Final Cure Payment 3
